DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on October 29, 2019. Claims 1-19 are presently pending and are presented for examination. 	

Information Disclosure Statement
The information disclosure statement (IDSs) were submitted on November 13, 2019 and June 7, 2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form 

The abstract of the disclosure is objected to because it is greater than 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a computing system… in claim 1. Structure for this limitation may be found at least in [0007] of the present specification (computer(s) + software);
an operation-ready policies server… in claim 1. Structure for this limitation may be found at least in [0007] and [0069] of the present specification (computer(s) + software); and
the learned flight policy… in claim 2. Structure for this limitation may be found at least in [0007] of the present specification  (computer(s) + software).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 16 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 16 recites an optimal amount of time which is a relative term which renders the claim indefinite. The term an optimal amount of time is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, the optimal amount of time may relate to the amount of fuel left, the amount of time needed to transmit communications, the amount of time needed to verify a target is in a determined location, or any number of other things. For purposes of this Action, Examiner is broadly construing this limitation to mean any time which is determined by a policy for a specified action may be considered the optimal time for that policy. 

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101, because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 is directed toward a system and independent claim 10 is directed toward a method. Therefore, each of the independent claims 1 and 10 along with the corresponding dependent claims 2-9 and 11-19 are directed to a statutory category of invention under Step 1.

Under Step 2A and Step 2B, the independent claims 1 and 10 are also directed to an abstract idea without significantly more. Specifically, the claims, under their broadest reasonable A method for navigating an aerial vehicle, the method comprising: 
selecting a trained neural network encoding a learned flight policy from an operation policies server; 
generating an input vector comprising a set of characteristics representing a state of the aerial vehicle; 
selecting an action, by the trained neural network, based on the input vector; 
converting the action into a set of commands, by a flight computer, the set of commands configured to cause the aerial vehicle to perform the action; and 
causing, by a controller, the aerial vehicle to perform the action using the set of commands.
Each of these steps may be considered insignificant extra-solution activity; see MPEP 2106.05(g). Examiner notes that the last limitation may be an action that merely alters settings with no physical manifestation. For example, the final determination may be to maintain all of the current settings which would be considered insignificant extra-solution activity. Examiner further notes that a small amendment, such as “causing, by a controller, the aerial vehicle to perform the action to control movement of the aerial vehicle using the set of commands” would be sufficient for overcoming the present 35 U.S.C. 101 rejection; see at least [0037] of the present specification.


Under Step 2A, Prong One, independent claims 1 and 10 recite, in part, a system, and a method. Other than reciting a computing system, an operation-ready policies server, a controller, an aerial vehicle, nothing in the claims precludes the steps from being directed toward certain 

Under Step 2A, Prong 2, the “mental processes” judicial exception is not integrated into a practical application.  For example, independent claims 1 and 10 recite the additional elements of a computing system, an operation-ready policies server, a controller, an aerial vehicle.  These limitations amount to implementing the abstract idea on a computer.  Simply limiting the use of the abstract idea to one particular environment or field of use does not impose any meaningful limits on practicing the abstract idea.  Therefore, because the additional elements a computing system, an operation-ready policies server, a controller, an aerial vehicle are not integrated into the claims as a whole, claims 1 and 10 are directed to an abstract idea.

Under Step 2B, the claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application in  Step 2A, Prong Two, the additional element of limiting the use of the idea to one particular environment employs generic computer functions to execute an abstract idea and, therefore, does not add significantly more.  Limiting the use of the abstract idea to a particular environment or field of use cannot provide an inventive concept.  Therefore, independent claims a computing system, an operation-ready policies server, a controller, an aerial vehicle are not patent eligible. 

Dependent claims 2-9 and 11-19 have been given the full two-part analysis, including analyzing the additional limitations, both individually and in combination.  Dependent claims  2-9 and 11-19, when analyzed both individually and in combination, are also patent ineligible 
	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7, 10, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2019/0004518 (hereinafter “Zhou”).

Regarding claim 1, Zhou discloses an operational system for controlling flight of an aerial vehicle (see at least [0011]), the system comprising: 
a computing system configured to process an input vector representing a state of the aerial vehicle and output an action (see at least Fig. 3, [0012], and [0198]-[0210]; the computer ; 
an operation-ready policies server configured to store a trained neural network encoding a learned flight policy (see at least Fig. 3, [0023], [0076]-[0081], [0198], and the publication generally; the policy network via a server (i.e., operation-ready policies server) is configured to use the trained neural network via the learned aerial vehicle control policies (i.e., learned flight policies)); and 
a controller configured to control the aerial vehicle (see at least Fig. 3, [0005], and [0051]; the aerial vehicle is controlled via a computer system which is equivalent to a controller), 
wherein the computing system is configured to process the input vector using the trained neural network encoding the learned flight policy (see at least Fig. 3, [0012], [0076]-[0081] and [0206]; the computing system processes the input information using the trained neural network which encodes the learned aerial vehicle control policies (i.e., learned flight policies)).

Regarding claim 2, Zhou discloses all of the limitations of claim 1. Additionally, Zhou discloses wherein the learned flight policy is configured to determine the action for the aerial vehicle to perform in a given situation (see at least [0012] and the application generally; the policy determines how to control the aerial vehicle (i.e., determine the action) for a given vehicle state (i.e., given situation)).

Regarding claim 3, Zhou discloses all of the limitations of claim 1. Additionally, Zhou discloses wherein the input comprises an input vector characterizing the given situation (see at least [0012]; the sensor data and target state information characterizes the situation).

Regarding claim 5, Zhou discloses all of the limitations of claim 1. Additionally, Zhou discloses wherein the trained neural network encoding the learned flight policy is configured to achieve an objective (see at least [0011]-[0012]; the objective is to improve the precision of the flight control system).

Regarding claim 6, Zhou discloses all of the limitations of claim 1. Additionally, Zhou discloses further comprising a flight computer configured to convert the action into a set of commands configured to cause the aerial vehicle to perform the action (see at least [0064] and the application generally; the commands implement the control of the aerial vehicle).

Regarding claim 7, Zhou discloses all of the limitations of claim 6. Additionally, Zhou discloses wherein the controller comprises a logic circuit configured to implement the set of commands (see at least [0012], [0064], and the application generally; the computer (i.e., controller) may comprise a neural network which is equivalent to a logic circuit and is utilized for the implementation of the commands).

Regarding claim 10, Zhou discloses a method for navigating an aerial vehicle (see at least [0011]), the method comprising: 
selecting a trained neural network encoding a learned flight policy from an operation policies server (see at least Fig. 3, [0023], [0076]-[0081], [0198], and the publication generally; the policy network via a server (i.e., operation-ready policies server) is configured to use the trained neural network via the learned aerial vehicle control policies (i.e., learned flight policies)); 
generating an input vector comprising a set of characteristics representing a state of the aerial vehicle (see at least Fig. 3, [0012], and [0198]-[0210]; the computer system (i.e., computing system) may process state information of the vehicle (i.e., an input vector representing state of the aerial vehicle) and output control information for the unmanned aerial vehicle (i.e., output an action));
selecting an action, by the trained neural network, based on the input vector; 
converting the action into a set of commands, by a flight computer, the set of commands configured to cause the aerial vehicle to perform the action (see at least [0012] and the application generally; the policy determines how to control the aerial vehicle (i.e., determine the action) for a given vehicle state (i.e., given situation)); and 
causing, by a controller, the aerial vehicle to perform the action using the set of commands (see at least [0064] and the application generally; the commands implement the control of the aerial vehicle).

Regarding claim 13, Zhou discloses all of the limitations of claim 10. Additionally, Zhou discloses wherein the input vector further comprises a set of characteristics representing a state of an environment surrounding the aerial vehicle (see at least [0005]-[0006]; several 

Regarding claim 15, Zhou discloses all of the limitations of claim 10. Additionally, Zhou discloses wherein the trained neural network encoding the learned flight policy is configured to select actions to achieve an objective (see at least [0011]-[0012]; the objective is to improve the precision of the flight control system).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8-9, 14, and 17 are rejected under 35 U.S.C. 103 as being obvious in view of Zhou as applied to independent claims 1 and 10 above.

Regarding claim 8, Zhou discloses all of the limitations of claim 1. Additionally, Zhou discloses wherein the aerial vehicle comprises a lighter than air type vehicle (see at least the application generally; a lighter than air type of vehicle is a well-known subcategory of a type of aerial vehicle).
Zhou does not explicitly teach that the aerial vehicle is a lighter than air type of aerial vehicle. However, one of ordinary skill in the art, before the time of filing, would have known that a lighter than air type vehicle was a type of vehicle and that it would be obvious to try using 

Regarding claim 9, Zhou discloses all of the limitations of claim 1. Additionally, Zhou discloses wherein the aerial vehicle comprises a fixed-wing type vehicle (see at least the application generally; fixed-wing vehicles are a well-known type of aerial vehicle).
Zhou does not explicitly teach that the aerial vehicle is a fixed-wing type of aerial vehicle. However, one of ordinary skill in the art, before the time of filing, would have known that a fixed-wing  type vehicle was a type of vehicle and that it would be obvious to try using a fixed wing type vehicle for the presently disclosed method as disclosed by Zhou and recited by the present claims.

Regarding claim 14, Zhou discloses all of the limitations of claim 13. Additionally, Zhou discloses wherein the environment is a region of the stratosphere, and the aerial vehicle is a high altitude aerial vehicle (see at least the application generally; high altitude aerial vehicles are a well-known subcategory of aerial vehicles which fly in the stratosphere).
Zhou does not explicitly teach that the aerial vehicle is a high altitude type vehicle which flies in the stratosphere. However, one of ordinary skill in the art, before the time of filing, would have known that a high altitude type vehicle was a type of vehicle and that it would be obvious to try using a high altitude vehicle for the presently disclosed method as disclosed by Zhou and recited by the present claims. Examiner further notes that it is old and well-known in the art that a high altitude vehicle flies in the stratosphere.

Regarding claim 17, Zhou discloses all of the limitations of claim 15. Additionally, Zhou discloses wherein the objective comprises causing a group of aerial vehicles to provide connection services for a maximum amount of time to a geographical area, wherein the aerial vehicle is one of the group of aerial vehicles (see at least [0195]; the vehicle is capable of connection services and may fly in a geographic area. The time in the geographic area may be considered a maximum time).
Zhou does not explicitly teach that the aerial vehicle is part of a group of aerial vehicles. However, merely multiplying the number of apparatuses used to achieve a method cannot render the claims non-obvious over the prior art. Additionally/alternatively, the objective itself is an obvious variant to the other objectives described above and/or below, because they are all potential control outputs for aerial vehicles based on environmental inputs of the vehicles and are described as alternative objectives in at least [0035] of the present specification. 

Claims 4, 11-12, 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou, as applied to independent claims 1 and 10 above, in view of U.S. Pub. No. 2019/0031330 (hereinafter, “Groden”).

Regarding claim 4, Zhou discloses all of the limitations of claim 1. However, Zhou does not explicitly teach wherein the neural network encoding the learned flight policy has been trained using a learning system implementing a reinforcement learning algorithm, the learning system having assigned the learned flight policy a score that meets or exceeds an operation-ready or equivalent threshold.
wherein the neural network encoding the learned flight policy has been trained using a learning system implementing a reinforcement learning algorithm, the learning system having assigned the learned flight policy a score that meets or exceeds an operation-ready or equivalent threshold (see at least [0045]-[0049]; the flight policy may comprise a predetermined threshold for implementation).
One of ordinary skill in the art, before the time of filing, would have been motivated to modify the disclosure of Zhou with the teachings of Groden in order to further improve upon execution of an autonomous flight policy by taking into account operation-ready factors such as undesirable conditions which may result, for example, in the need to discontinue operation of the aerial vehicle; see at least Groden at [0049].

Regarding claim 11, Zhou discloses all of the limitations of claim 10. Additionally, Zhou discloses determining whether to continue operation of the aerial vehicle (see at least [0076]-[0077]; whether the operation of the aerial vehicle continues is determined).
One of ordinary skill in the art, before the time of filing, would have been motivated to modify the disclosure of Zhou with the teachings of Groden in order to further improve upon execution of an autonomous flight policy by taking into account operation-ready factors such as undesirable conditions which may result, for example, in the need to discontinue operation of the aerial vehicle; see at least Groden at [0049].

Regarding claim 12, Zhou discloses all of the limitations of claim 11. Additionally, Zhou discloses after determining to continue operation of the aerial vehicle: 
generating another input vector representing a current state of the aerial vehicle (see at least [0077]; evaluating the aircraft conditions (i.e., generating another input representing the current state of the aerial vehicle)); 
selecting a next action, by the trained neural network, based on the another input vector (see at least [0068]-[0077]; another action may be determined—such as the many listed); and 
causing, by the controller, the aerial vehicle to perform the next action (see at least [0068]-[0077] and the application generally; the aerial vehicle may perform the next action based on the control of the controller).
One of ordinary skill in the art, before the time of filing, would have been motivated to modify the disclosure of Zhou with the teachings of Groden in order to further improve upon execution of an autonomous flight policy by taking into account operation-ready factors such as undesirable conditions which may result, for example, in the need to discontinue operation of the aerial vehicle and/or may need to select another of a selection of actions different from the first action; see at least Groden at [0049].

Regarding claim 16, Zhou discloses all of the limitations of claim 15. Additionally, Zhou discloses wherein the objective comprises causing the aerial vehicle to spend an optimal amount of time within a predetermined radius of a target location (see at least [0049] and [0129]; the aerial vehicle may be controlled to cause the aerial vehicle to arrive a target location, and the optimal time may be any amount of time chosen for the path within a predetermined threshold of the data associated with the target location).
see at least Groden at [0049] and [00129].
Additionally/alternatively, the objective itself is an obvious variant to the other objectives described above and/or below, because they are all potential control outputs for aerial vehicles based on environmental inputs of the vehicles and are described as alternative objectives in at least [0035] of the present specification.

Regarding claim 18, Zhou discloses all of the limitations of claim 15. Additionally, Zhou discloses wherein the objective comprises causing the aerial vehicle to arrive at a target location at a desired date and time (see at least [0129]; the aerial vehicle may be controlled to cause the aerial vehicle to arrive a target location which must happen at a given day/time based on when the command is issued).
One of ordinary skill in the art, before the time of filing, would have been motivated to modify the disclosure of Zhou with the teachings of Groden in order to further improve upon execution of an autonomous flight policy by taking into account operation-ready factors such as undesirable conditions which may result, for example, in choosing amongst a variety of objectives for how to control the vehicle; see at least Groden at [0049] and [00129].
Additionally/alternatively, the objective itself is an obvious variant to the other objectives described above and/or below, because they are all potential control outputs for aerial vehicles 

Regarding claim 19, Zhou discloses all of the limitations of claim 15. Additionally, Zhou discloses wherein the objective comprises optimizing the aerial vehicle's power consumption while the aerial vehicle navigates to a target location (see at least [0042] and [0059]-[0060]; power consumption is included in the analysis which includes the adequacy of powered components and may be one of the objectives during navigation).
One of ordinary skill in the art, before the time of filing, would have been motivated to modify the disclosure of Zhou with the teachings of Groden in order to further improve upon execution of an autonomous flight policy by taking into account operation-ready factors such as undesirable conditions which may result, for example, in choosing amongst a variety of objectives for how to control the vehicle; see at least Groden at [0049] and [00129].
Additionally/alternatively, the objective itself is an obvious variant to the other objectives described above and/or below, because they are all potential control outputs for aerial vehicles based on environmental inputs of the vehicles and are described as alternative objectives in at least [0035] of the present specification.

Additional Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and may be found on the accompanying PTO-891 Notice of References Cited:
a.	U.S. Pub. No. 2020/0073385 which relates to unmanned aerial vehicles completing autonomous objectives.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYLER J LEE/Primary Examiner, Art Unit 3663